IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRYAN SUHOSKEY,                             : No. 613 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
LANKENAU HOSPITAL, LANKENAU                 :
HEART GROUP AND SCOTT M.                    :
GOLDMAN, M.D.,                              :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.